Citation Nr: 0902515	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO. 96-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the service connection claim for a back disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In March 1984, the RO in Lincoln, Nebraska denied the 
veteran's claim of entitlement to service connection for back 
disability. The veteran was notified of that decision, as 
well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate an 
appeal. Therefore, that decision became final under the law 
and regulations then in effect. 38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1983). Thereafter, the veteran requested 
that VA reopen his claim.

In October 1994, the RO found that new and material evidence 
had not been received with which to reopen a claim of service 
connection for back disability. Therefore, the RO confirmed 
and continued the prior denial. The veteran disagreed with 
that decision, and this appeal ensued.

In December 2004, the Board also confirmed and continued the 
denial of service connection for back disability. The veteran 
disagreed with that decision and submitted a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).

In February 2007, the Court set aside the Board's December 
2004 determination and remanded the matter for further 
adjudication consistent with the Court's decision. In August 
2004, the veteran testified via videoconference at a Board 
hearing at the RO. In March 2008, the Board remanded this 
matter.




FINDINGS OF FACT

1. By rating decision in March 1984, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disability; a timely notice of disagreement was not 
received to initiate an appeal from that determination.

2. Evidence received since the March 1984 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back disability.

3. The veteran's current back disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is the veteran's back disability otherwise 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1. The March 1984 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001). 

3. The criteria for entitlement to service connection for a 
back disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §  3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the new and material evidence issue, as this 
decision finds new and material evidence has been received 
and reopens the veteran's underlying service claim, the Board 
finds that the full benefit sought with respect to this issue 
has been granted and no prejudice results from any errors in 
VCAA notice. 

With respect to the underlying service connection issue 
addressed in this appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims in a June 2003 letter. 
This letter also advised the veteran of what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.

In a May 2008 letter, the veteran was provided notice of the 
information and evidence necessary to establish a disability 
rating and an effective date in the event entitlement to 
service connection was established as required by the holding 
in Dingess. This notice was not timely in that it was issued 
subsequent to the rating decision on appeal. The Board finds, 
however, that the veteran was not prejudiced by this VCAA 
timing error as the denial of the service connection claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and a VA examination report. Accordingly, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

This matter was remanded by the Court in February 2007 in 
part to develop the veteran's contention that a VA physician, 
Dr. "B." had informed him of a causal nexus between his 
claimed back disorder and military service. The record 
indicates that following the Court's remand action, the 
veteran was requested to provide further clarifying 
information with regard to Dr. "B's" opinion. The veteran 
through counsel requested an additional period of time within 
which the veteran could respond to the request for further 
information. However, the veteran has not responded.  

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

New and Material Evidence

A March 1984 RO decision denied the veteran's claim of 
entitlement to service connection for a back disability. The 
RO sent notice of the decision to the veteran at his last 
address of record. However, a notice of disagreement was not 
received to initiate an appeal from that determination. 
Therefore, the March 1984 rating decision became final. 
38 U.S.C.A. § 7105(c). If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.

New and material evidence is defined by regulation. New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. 
§ 3.156(a) were amended, effective August 29, 2001. See 66 
Fed. Reg. 45620-45632 (August 29, 2001). The change in the 
regulation, however, does not impact the present case as the 
veteran filed his claim in March 1993.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). In Hodge, the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge. However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim. 
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001). Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a back disability.

Evidence of record at the time of the March 1984 rating 
decision consisted of service medical records, private 
medical records, and VA treatment records which failed to 
show an etiological relationship between the veteran's 
current low back disability and his active duty service 
period. Evidence received since the March 1984 rating 
decision includes more recent VA treatment records, private 
medical records, and a June 2004 VA examination report which 
addresses the likelihood of an etiological relationship 
between the veteran's current back disability and his period 
of active duty service. This evidence is both new and 
material, as it addresses the salient issue of whether or not 
the veteran has a current back disability related to his 
period of active duty service. As such, the Board finds that 
new and material evidence has been received and the claim for 
entitlement to service connection for a back disability has 
been reopened. The Board will address the merits of the claim 
for entitlement to service connection for a back disability 
below.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

At the August 2004 Board hearing, the veteran testified that 
he injured his back in service while holding a "bowline" 
aboard ship. The veteran's service medical records show that 
the veteran complained of back pain in a 1965. The diagnosis 
was back spasm. In a 1967 treatment note, the veteran 
complained of pain in the upper right side of the back. The 
veteran's August 1967 separation examination report shows 
that the veteran's spine was clinically evaluated and found 
to be within normal limits. 

The veteran contends that his current spine disability is 
etiologically related to the back complaints noted in 
service. The Board has considered the veteran's statements 
regarding his belief as to the etiology of his current back 
disability; however, questions of diagnosis and etiology are 
within the province of trained medical professionals. Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994). As the veteran is 
not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The only competent evidence of record addressing the etiology 
of the veteran's current spine disability is the medical 
opinion from the June 2004 VA examination report. The 
examination report shows that the examiner thoroughly 
reviewed the veteran's claims file and noted the in-service 
back complaints. The examiner also noted that the veteran's 
post-service medical records show he was in a motor vehicle 
accident in 1968. The examiner noted that the veteran sought 
medical treatment a few months later and that x-rays of the 
spine and neck were taken at that time. The examiner stated 
that such x-rays would indicate that the veteran was 
complaining of back pain at that time. After examining the 
veteran, the examiner stated that it was less likely as not 
that the veteran's back symptoms in service, noted to be 
muscular in nature, were causative of the veteran's current 
degenerative changes in the lumbar spine. 




There are no contrary medical opinions of record. Thus, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's current back disability 
is etiologically related to his period of active duty 
service. It follows that entitlement to service connection 
for a back disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
service connection claim for a back disability. To this 
extent, the claim is granted.

Service connection for a back disability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


